[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION FOR PARTIAL SUMMARY JUDGMENT (#140)
The defendants' motion for partial summary judgment as to counts six, seven and eight of the plaintiff's complaint, is denied. Much of the documentary evidence provided by the parties is improper in that it fails to comply with the requirements of Practice Book §§ 380 and 381. Furthermore, genuine issues of material fact exists as to whether construction on the property of the defendants will adversely affect the plaintiff's use and enjoyment of his property; and whether an implied easement exists as alleged by the plaintiff. See Perkins v. Fasig, Supreme Court, judicial district of Danbury, Docket No. 310981 (March 3, 1994, Moraghan, J.).
KARAZIN, J.